799 So.2d 346 (2001)
Evans DARLING, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-1376.
District Court of Appeal of Florida, First District.
October 30, 2001.
Appellant, pro se.
Robert A. Butterworth, Attorney General, and Karen Holland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The trial court denied as successive the appellant's Rule 3.800(a) motion, filed while an appeal of the appellant's previous Rule 3.800(a) motion was pending in this Court. The trial court should have dismissed the motion for lack of jurisdiction. See Williams v. State, 795 So.2d 975 (Fla. 1st DCA 2001). Accordingly, we vacate the order denying the motion and remand for the trial court to dismiss the motion.
VACATED AND REMANDED.
BARFIELD, VAN NORTWICK and POLSTON, JJ., concur.